Dissenting Opinion by
Mr. Justice O’Brien:
I must respectfully dissent. Originally, the uninsured motorist statute permitted any operator or owner of a motor vehicle to reject, in writing, uninsured motorist coverage. The statute was amended, effective January .1, 1969, to eliminate that option, except for the owners and operators of motor vehicles designed for carrying freight or merchandise or motor vehicles operated for the carriage of passengers for hire or compensation. Act of August 14, 1963, P.L. 901, §1, as amended, 40 P.S. §2000.
The situation which now obtains in Pennsylvania is thus that no insurance company may offer a policy of automobile liability insurance in Pennsylvania unless it contains uninsured motorist coverage. While generally no one is forced to buy automobile insurance, people and entities in the position of appellee are so required, unless they are allowed by the Public Utility Commission to operate as self-insurers. Appellee in the instant case, having met the conditions of the Public Utility Code, has been authorized to be a self-insurer. It, therefore, was not required to purchase a policy of liability insurance, which policy, in accordance with the uninsured motorist law, would of necessity have contained an uninsured motorist provision. Had appellee been required to purchase such insurance, it could have purchased it without uninsured motorist coverage only by rejecting that coverage in writing.
*264The majority relies on a somewhat technical argument. In their view, the fact that appellee is self-insured means that no “policy” has been issued or delivered amd, therefore, the Uninsured Motorist Act cannot apply. In my view, this is an unnecessarily narrow reading of the statute. The certificate which appellee received from the Public Utility Commission permitting it to act as self-insurer was in lieu of the policy of insurance which appellee would have otherwise had to purchase. It is more consistent with the wording and the purposes of both the Uninsured Motorist Act and the Public Utility Code to hold that that certificate should be considered a “policy” for purposes of the Uninsured Motorist Act. Appellee is, after all, a common carrier in an industry which is regulated by the Commonwealth for the protection of its citizens. I do not believe that it is too much of a burden to place upon a carrier to require it to take the affirmative step which would have been required had it not been a self-insurer if it wished to deprive its patrons of the protections of uninsured motorist coverage. Moreover, §a(2) of the Uninsured Motorist Act, 40 P.S. §2000 (a) (2), the section requiring rejection of uninsured motorist coverage to be in writing, speaks only of rejecting coverage, not rejecting coverage in a policy. In addition, the section applies specifically to any “. . . owner or operator of any other motor vehicle . . . operated for the carriage of passengers for hire. . . .”
In my view, if the Legislature wished to exclude self-insurers like appellee from the provisions of the act, it would have done so specifically. Since it did not do so, and since appellee did not notify the Public Utility Commission that it was rejecting such coverage, I would hold that appellee, as a self-insurer, should be deemed to have provided uninsured motorist coverage.
Mr. Justice Roberts and Mr. Justice Nix join in this dissenting opinion.